Citation Nr: 1641455	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  12-11 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to waiver of recovery of an overpayment of dependency and indemnity compensation (DIC) in the amount of $42,131.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from September 1964 to July 1966.  The Veteran died as a result of his service-connected disabilities in March 2002.  The appellant was married to the Veteran on the date of his death. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal by an October 2011 decision of a Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (COWC). 

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Board notes that a large majority of the documents pertaining to the claim on appeal are located in the "Virtual VA" system.


FINDING OF FACT

The recovery of the DIC overpayment in the amount of $42,131 would result in undue hardship and deprive the appellant of basic necessities and defeat or nullify the objective for which benefits were intended.


CONCLUSION OF LAW

Recovery of the overpayment of VA DIC benefits, in the amount of $42,131 would be against equity and good conscience.  38 U.S.C.A. §§ 101 (3), 103, 5302 (West 2014); 38 C.F.R. §§ 1.962, 1.963, 1.965, 3.5, 3.55 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Laws and Analysis

The appellant is the widow of the Veteran, who died as a result of his service-connected disabilities in March 2002.  Six years after the Veteran's death, the appellant remarried on March 30, 2008, 13 months before her 57th birthday, and then divorced soon after in March 2011.  DIC benefits were reinstated effective April 1, 2011.  

The appellant did not advise the RO of her remarriage until March 2011, and a debt of $42,131 was created for the period from March 1, 2008 through March 31, 2011, wherein the appellant was receiving DIC benefits to which she was not entitled.  She was advised of the debt by latter dated in July 2011.  She asked for a waiver, which was denied by September 2011 decision.

The appellant has not alleged, nor does the evidence otherwise indicate, that the debt in question was not properly created.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  She asserts, however, that she misunderstood 38 C.F.R. § 3.55 (a)(10), which allows surviving spouses to continue to receive DIC benefits if they marry after having attained the age of 57.  In her October 2011 statement (in Virtual VA) and her April 2012 VA Form 9, the appellant indicated that she was informed in 2003 that she could remarry and continue receiving DIC benefits, but was unaware that she had to first obtain the age of 57.  She indicated that she did not intentionally defraud or misrepresent to VA and that it was "truly a misunderstanding" on her part.

The appellant submitted a financial status report (in Virtual VA) dated in October 2011.  The financial report shows that the Veteran's only income is from Social Security ($515) and her DIC VA benefits ($1,154).  Average monthly expenses include $800 for rent, $200 for food, $256 for utilities, $120 for telephone and cable, and $1,369 for monthly payment on installment contracts and other debts (life insurance, auto loan, auto insurance, prescription drugs, and credit card debt).  

If, as here, a debtor's conduct is deemed not to have constituted fraud, misrepresentation, or bad faith, recovery of overpayments of any benefits made under laws administered by VA will be waived if such recovery would be against equity and good conscience.  38 U.S.C.A. § 5302 (a)(c); 38 C.F.R. § 1.963.  Thus, the Board's decision will be limited to the determination of whether waiver of recovery of an overpayment of compensation benefits is warranted in this case on the basis of equity and good conscience. 

"Equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: 

(1) Fault of debtor.  Where actions of the debtor contribute to creation of the debt. 

(2) Balancing of faults.  Weighing fault of debtor against Department of Veterans Affairs fault. 

(3) Undue hardship.  Whether collection would deprive debtor or family of basic necessities. 

(4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended. 

(5) Unjust enrichment.  Failure to make restitution would result in unfair gain to the debtor. 

(6) Changing position to one's detriment.  Reliance on Department of Veterans Affairs benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  See 38 C.F.R. § 1.965.

All listed elements of equity and good conscience must be considered in a waiver decision.  See Ridings v. Brown, 6 Vet. App. 544 (1994).

Regarding the first and second elements, the appellant is at fault for creating the debt because she did not advise VA of her remarriage.  VA, on the other hand, is not at fault because it had no way of knowing that the appellant remarried and that DIC payments should have been stopped.  

As to the third element, the Board finds that repayment would cause undue hardship on the appellant.  As discussed above, the Veteran's financial report shows that her only income is from Social Security and VA, totaling $1,669 per month.  Her total monthly expenses, however, average $2,745.  When considering only necessities, such as rent, food, utilities, prescriptions, and transportation, the appellant's monthly expenses would still exceed her income (i.e., rent, food, telephone, utilities, prescriptions, car payment, and car insurance totals $2,040).  The appellant also indicated that she is unable to work due to her poor health.  See May 2012 VA Form 9.  For these reasons, the Board finds that repayment would cause undue hardship. 

Regarding the fourth element, the purpose of DIC benefits would be defeated, as DIC benefits are intended to ease the burden to widows and widowers and to continue to offer such assistance to those who remarry at an advanced age.  The appellant was a recipient of DIC benefits for years and was almost at the age wherein such benefits would have continued for life despite marital status.  She therefore learned to rely on such funds for her livelihood, and expecting her to begin anew late in life would be against the intent of the regulation, especially given her health issues.  

As to element five, the Board finds that the appellant was unjustly enriched, as she received payments for which she was not entitled by law due to her remarriage.  

Finally, regarding element six, the Board does not find that the appellant relinquished a valuable right or incurred a legal obligation in reliance on VA benefits. 

In sum, the Board finds that repayment of the debt would take decades and would result in unreasonable deprivation.  Further, lack of bad faith, the prospect of financial turmoil, and the proximity to the age of 57 when the majority of the debt was incurred (more than half of the debt was incurred after the appellant turned 57, an age at which she would not have been forced to relinquish DIC benefits), all weigh in favor of a waiver.  

Accordingly, and resolving reasonable doubt in the appellant's favor, waiver of recovery of an overpayment of DIC in the calculated amount of $42,131 is granted.



ORDER

Waiver of recovery of an overpayment of DIC in the amount of $42,131 is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


